REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: accessing a point cloud comprising a plurality of point-cloud points, each point-cloud point corresponding to a location on a surface of an object located in a region in a three-dimensional space, wherein the point cloud is generated by measuring the distance from an initial measuring point to each point-cloud point; identifying, from the point cloud, a plurality of point clusters representing a plurality of vertical-linear structures, respectively, each point cluster comprising a plurality of point-cloud points located within a grid segment on a two-dimensional grid derived from the three-dimensional space; selecting a set of candidate point clusters points from the plurality of identified point clusters, wherein each candidate point cluster is selected based on the candidate point cluster having a line-of-sight connection in the three-dimensional space with at least one other candidate point cluster, wherein each line-of-sight connection is obstructed by a number of point-cloud points below a predetermined threshold number of point-cloud points associated with an acceptable reduction in a wireless signal strength between a set of network nodes corresponding to the set of candidate point clusters, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/PHU K NGUYEN/Primary Examiner, Art Unit 2616